
	
		IV
		111th CONGRESS
		2d Session
		H. CON. RES. 306
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2010
			Mr. Franks of Arizona
			 submitted the following concurrent resolution; which was referred to the
			 Committee on House
			 Administration
		
		CONCURRENT RESOLUTION
		Authorizing the use of the rotunda of the
		  Capitol for the photo exhibition Being Untouchable and a
		  ceremony in honor of the exhibition.
	
	
		That the rotunda of the United States
			 Capitol is authorized to be used on December 9, 2010, for the photo exhibition
			 Being Untouchable, which highlights different aspects of the
			 social exclusion, resilience, and extraordinary spirit of the Dalit community
			 in India, and for a ceremony in honor of the exhibition. Physical preparations
			 for the conduct of the exhibition and ceremony shall be carried out in
			 accordance with such conditions as may be prescribed by the Architect of the
			 Capitol.
		
